 1   Anna Y. Park, CA SBN 164242
     Sue J. Noh, CA SBN 192134
 2   Rumduol Vuong, CA SBN 264392
 3   Lorena Garcia-Bautista, CA SBN 234091
     Gina Carrillo, AZ SBN 030579
 4   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 5   255 East Temple Street, Fourth Floor
 6   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 7   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 8
 9   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
10   OPPORTUNITY COMMISSION
11
                                  UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
14   U.S. EQUAL EMPLOYMENT                          )   Case No.: 1:17-cv-01291-AWI-BAM
     OPPORTUNITY COMMISSION,                        )
15                                                  )
                                                    )   JOINT STIPULATION TO EXTEND THE
16                  Plaintiff,                      )   DEADLINE FOR THE PARTIES TO FILE
                                                    )   THE PROPOSED CONSENT DECREE;
17          vs.                                     )   AND ORDER
                                                    )
18                                                  )
     PAPE MATERIAL HANDLING, INC., and              )
19   DOES 1-10, inclusive,                          )
                                                    )
20                  Defendants.                     )
                                                    )
21                                                  )
22
     TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE JUDGE,
23
     DEFENDANT, AND ALL ATTORNEYS OF RECORD:
24
            Plaintiff UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
25
     COMMISSION (“Plaintiff”) and Defendant Pape Material Handling, Inc. (hereinafter
26
     “Defendant”), through their respective counsel of record, hereby submits this Joint Stipulation
27
     for the Court to extend the deadline for the Parties to file the Proposed Consent Decree from
28




                                                    -1-
 1   April 7, 2019 to April 19, 2019.
 2          As previously stated, the Plaintiff and Defendant (hereinafter collectively “Parties”)
 3   were able to reach a settlement on September 20, 2018, and have agreed in principle to the
 4   monetary amount and major terms of the injunctive remedies. (ECF No. 38) Per the Parties’
 5   request, the Court ordered the Parties to file the Proposed Consent Decree no later than April 7,
 6   2019. (ECF No. 51).
 7          During this time, the Parties have diligently worked towards finalizing the many details
 8   of the Proposed Consent Decree, which have included exchanging drafts of the Proposed
 9   Consent Decree and its exhibit. While the Parties have made significant progress, the Parties
10   need a two-week extension to finalize the Proposed Consent Decree and obtain signatures.
11          As such, good cause exists to extend the deadline to file the Proposed Consent Decree,
12   as such action would minimize costs and conserve judicial resources to concentrate on finalizing
13   the Proposed Consent Decree. Furthermore, the requested continuance will not result in any
14   undue delay or prejudice to either party.
15          Accordingly, the Parties request that this Court extend the April 7, 2019 deadline for the
16   Parties to file the Proposed Consent Decree to April 19, 2019.
17
                                                  Respectfully submitted,
18
19   Dated: April 3, 2019                         /s/ Lorena Garcia-Bautista
                                                  Lorena Garcia-Bautista
20                                                Attorney for Plaintiff U.S. EEOC
                                                  U.S. EQUAL EMPLOYMENT
21
                                                  OPPORTUNITY COMMISSION
22
23   Dated: April 3, 2019                         /s/ Ryan L. Eddings
                                                  Ryan L. Eddings
24                                                Attorney for Defendant
25                                                Pape Material Handling, Inc.
            I, Lorena Garcia-Bautista, certify that the content of this document is acceptable to all
26
     persons required to sign the document as I obtained authorization for the electronic signatures of
27
     all parties on the document.
28




                                                     -2-
 1                                            ORDER
 2          Pursuant to the parties’ stipulation, and for good cause showing, IT IS HEREBY ORDERED
 3   that the deadline to file the Proposed Consent Decree and other settlement documents shall be
 4   extended to April 19, 2019.
     IT IS SO ORDERED.
 5
 6      Dated:    April 4, 2019                           /s/ Barbara   A. McAuliffe          _
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  -3-
